CORRECTED



         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 20-0619V
                                         UNPUBLISHED


    JACIE BLENKER,                                             Chief Special Master Corcoran

                         Petitioner,
    v.                                                         Filed: September 10, 2021

    SECRETARY OF HEALTH AND                                    Special Processing Unit (SPU);
    HUMAN SERVICES,                                            Damages Decision on Proffer; Table
                                                               Injury; Influenza (Flu); Shoulder
                        Respondent.                            Injury Related to Vaccine
                                                               Administration (SIRVA).

Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Lara Ann Englund, U.S. Department of Justice, Washington, DC, for Respondent.

                                DECISION AWARDING DAMAGES1

       On May 18, 2020, Jacie Blenker filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
October 29, 2018. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On July 30, 2021, a ruling on entitlement was issued finding Petitioner entitled to
compensation for her SIRVA. ECF No. 25. On September 9, 2021, Respondent filed a
proffer on an award of compensation, to which Petitioner agrees. Proffer (ECF No. 28)


1 Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
(attached hereto as Exhibit A). Id. Based on the record as a whole, I find that Petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $126,203.68 (representing $120,000.00 for pain and suffering,
$4,210.00 for lost wages, and $1,993.68 for unreimbursable medical expenses). This
amount represents compensation for all damages that would be available under Section
15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

        IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

JACIE BLENKER,                                      )
                                                    )
                      Petitioner,                   )
                                                    )
       v.                                           ) No. 20-619V
                                                    ) Chief Special Master Brian Corcoran
SECRETARY OF                                        )
HEALTH AND HUMAN SERVICES,                          )
                                                    )
                      Respondent.                   )
                                                    )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 23, 2021, respondent filed a Vaccine Rule 4(c) report concluding that petitioner

suffered a Shoulder Injury Related to Vaccine Administration (“SIRVA”) within the Table

timeframe following an influenza vaccination, which was compensable under the National

Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-1 to -34. Accordingly,

on July 30, 2021, the Chief Special Master issued a Ruling on Entitlement.

I.    Items of Compensation

       Respondent proffers that petitioner should be awarded $120,000.00 for pain and

suffering, $4,210.00 for lost wages, and $1,993.68 for unreimbursable medical expenses. These

amounts represent all elements of compensation to which petitioner is entitled under 42 U.S.C.

§ 300aa-15(a). Petitioner agrees.
II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $126,203.68 in the form of a check payable to petitioner. 1 This

lump sum payment represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              TRACI R. PATTON
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              s/ LARA A. ENGLUND
                                              LARA A. ENGLUND
                                              Assistant Director
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146 Benjamin Franklin Station
                                              Washington D.C. 20044-0146
                                              Tel: (202) 307-3013
                                              E-mail: lara.a.englund@usdoj.gov

Dated: September 9, 2021




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.


                                                 2